FELE|'§>l

m 2 2 1019
lN THE UNlTED STATES DISTRICT coURT C\g;t;§c§§§},;§:§§$;
FoR THE DISTRICT oF MONTANA B““"QS
BILLINGS DIVISloN
UNITED STATES oF AMERch,
cR 15-20-BLG-SPW

Piaimiff,

vs. ORDER

MELVIN LEVI WOODENTHIGH,
JR. ,

 

Defcndant.

 

Upon the Court’s own Motion,

IT IS HEREBY ORDERED that the Final Hearing regarding Revocation of
Supervised Release currently Scheduled for Friday, February 15, 2019 at 3:30 p.m.,
is VACATED and reset to commence on Wednesday, February 27, 2019 at 3:30
p.m.

The Clerk shall forthwith notify the parties of the making of this Order.
c{
DATED this @?Q?d’éy OfJanuary, 2019.

AWN/-MM

'SUSAN P. WATTERS
U.S. DISTRICT JUDGE

